Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered August 23, 2004. The judgment convicted defendant, upon a jury verdict, of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree and reckless endangerment in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon a jury verdict of, inter alia, criminal possession of a weapon in the second degree (Penal Law former § 265.03 [2]), defendant contends that the verdict is against the weight of the evidence. We reject that contention (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). We accord great deference to the jury’s resolution of credibility issues (see People v Catlin, 41 AD3d 1199, 1200 [2007], lv denied 9 NY3d 873 [2007]). Defendant failed to preserve for our review his contention that he was denied a fair trial based on prosecutorial misconduct (see CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Finally, contrary to the further contention of defendant, “ ‘[t]he mere fact that defendant was ultimately sentenced to a term of incarceration greater than that offered as a part of the plea bargain does not render his sentence [unduly harsh or severe]’ ” (People v Vassar, 30 AD3d 1051, 1052 [2006], lv denied 7 NY3d 796 [2006]). Present— Scudder, P.J., Centra, Fahey, Peradotto and Pine, JJ.